TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-08-00269-CV



                                    Paul Tovar, Appellant

                                                v.

                               Premier Capital, LLC, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
    NO. D-1-GN-03-000454, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Paul Tovar has filed Appellant’s Motion to Voluntarily Dismiss Appeal Due to

Agreement to Settle and Compromise. He certifies that Premier Capital, LLC has agreed to and does

not oppose his motion. We grant the motion and dismiss this appeal.




                                            G. Alan Waldrop, Justice

Before Justices Patterson, Waldrop and Henson

Dismissed on Appellant’s Motion

Filed: October 22, 2008